Case 19-61608-grs           Doc 879      Filed 09/11/20 Entered 09/11/20 09:28:44                      Desc Main
                                        Document      Page 1 of 25



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                       LONDON DIVISION

In Re:                                                       )                Case No. 19-61608
                                                             )
AMERICORE HOLDINGS, LLC, et al.1                             )                Chapter 11
                                                             )
                          Debtors.                           )                Jointly administered
                                                             )

                              NOTICE OF RULE 2004 EXAMINATION

         PLEASE TAKE NOTICE that Carol L. Fox (“Ms. Fox” or “Trustee”), in her capacity as

the Chapter 11 Trustee for AMERICORE HOLDINGS, LLC, and its affiliated debtors (collectively, the

“Debtors”), by and through her undersigned counsel, shall examine Sonny Saggar, M.D., 17405

Bridle Trail West, Wildwood, Missouri 63038, under oath on October 1, 2020, at 9:00 a.m., by

video or internet conference, as designated by the Trustee, with the Trustee providing all necessary

access information to the examinee and counsel for the examinee, if any, prior to such examination.

The examination may continue from day to day until completed. If the examinee receives this

notice less than fourteen (14) days prior to the scheduled examination date, the examination will

be rescheduled upon timely request to a mutually agreeable time and date. The examination will

be recorded stenographically by a court reporter.

         PLEASE TAKE FURTHER NOTICE that the Trustee, in her capacity as Chapter 11

Trustee for the Debtors, requests that Sonny Saggar, M.D. produce or deliver on or before

September 25, 2020, at 9:00 a.m., or on such other date and time as may be agreed upon, to the




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).
Case 19-61608-grs           Doc 879      Filed 09/11/20 Entered 09/11/20 09:28:44                      Desc Main
                                        Document      Page 2 of 25



offices of Baker & Hostetler LLP, Attention Deanna Lane, Paralegal, 200 S. Orange Avenue, Suite

2300, Orlando, Florida 32801, all of the documents as described on the Subpoena for Rule 2004

Examination attached hereto.2

        The examination and request for production of documents is pursuant to Rule 2004 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and that certain Order Granting

the Debtors and the Official Committee of Unsecured Creditors’ Joint Motion for Order

Establishing Procedures to Conduct Rule 2004 Examinations [Doc. No. 259] (the “Procedures

Order”). The scope of the examination and request for production of documents is as described in

Rule 2004 of the Bankruptcy Rules. Pursuant to the Procedures Order, no further order shall be

necessary. A Subpoena for Rule 2004 Examination compelling the attendance for examination

and production of documents is attached hereto.

        Respectfully submitted this 11th day of September, 2020.


                                                              /s/ Elizabeth A. Green
                                                              ELIZABETH A. GREEN (admitted pro hac vice)
                                                              Florida Bar No. 600547
                                                              BAKER & HOSTETLER LLP
                                                              200 South Orange Avenue, Suite 2300
                                                              Orlando, Florida 32801
                                                              Telephone 407-649-4000
                                                              Facsimile 407-841-0168
                                                              egreen@bakerlaw.com
                                                              Counsel to Chapter 11 Trustee




2
 Please contact us to arrange for the electronic delivery of the requested documents or to obtain our Federal Express
billing number for delivery of hard copies of the requested documents. Alternatively, we can provide you with a
delivery point within 100 miles of the deponent’s residence or place of employment. To make the foregoing
arrangements, please email Deanna Lane at dlane@bakerlaw.com.

                                                         2
Case 19-61608-grs      Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44           Desc Main
                                 Document      Page 3 of 25



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 11, 2020, I electronically filed the foregoing with

the Clerk of Court by using the Court’s CM/ECF system, which will provide a Notice of Electronic

Filing and copy to all parties requesting such notice, and served the foregoing and attached

Subpoena for Rule 2004 Examination on Sonny Saggar, M.D. via email addressed to

sonny.saggar@sahstl.com and via U.S. mail and certified mail (return receipt requested) to 17405

Bridle Trail West, Wildwood, Missouri 63038.


                                                   /s/ Elizabeth A. Green
                                                   ELIZABETH A. GREEN




                                               3
Case 19-61608-grs   Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44   Desc Main
                              Document      Page 4 of 25
Case 19-61608-grs   Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44   Desc Main
                              Document      Page 5 of 25
            Case 19-61608-grs                   Doc 879          Filed 09/11/20 Entered 09/11/20 09:28:44                               Desc Main
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 3)
                                                                Document      Page 6 of 25
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case 19-61608-grs   Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44   Desc Main
                              Document      Page 7 of 25



                                  SCHEDULE A




                                         4
Case 19-61608-grs       Doc 879     Filed 09/11/20 Entered 09/11/20 09:28:44               Desc Main
                                   Document      Page 8 of 25



                                          DEFINITIONS

       As used in this request, the following words shall have their common meanings and shall

include the meanings indicated:

       “Chapter 11 Cases” shall mean the chapter 11 bankruptcy cases pending in the United

States Bankruptcy Court for the Eastern District of Kentucky and identified as follows: (i) In re

Pineville Medical Center, LLC, case no. 19-61605-grs; (ii) In re Americore Health Enterprises,

LLC, case no. 19-61606-grs; (iii) In re Americore Health, LLC, case no. 19-61607-grs; (iv) In re

Success Healthcare 2, LLC, case no. 19-61609-grs; (v) In re St. Alexius Hospital Corporation #1,

case no. 19-61610-grs; (vi) In re St. Alexius Properties, LLC, case no. 19-61611-grs; (vii) In re

Izard County Medical Center, LLC, case no. 19-61612-grs; (viii) In re Ellwood Medical Center,

LLC, case no. 19-61613-grs; (ix) In re Ellwood Medical Center Real Estate, LLC, case no. 19-

61614-grs; and (x) In re Ellwood Medical Center Operations, LLC, case no. 16-61615-grs.

       “Communications” shall include any correspondence, oral or written statement, dialogue,

colloquy, discussion or conversation and, also, means any transfer of thoughts or ideas between

persons by means of Documents and includes any transfer of data from one location to another by

electronic or similar means.

       “Concerning” shall mean, directly or indirectly, concerning, regarding, relating to,

referring to, reflecting, mentioning, describing, pertaining to, and/or arising out of or in connection

with or in any way legally, logically, or factually being connected with the matter discussed.

       “Debtors” shall mean Americore Holdings, LLC (0115); Americore Health, LLC (6554);

Americore Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood

Medical Center Real Estate, LLC (8799); Ellwood Medical Center Operations, LLC (5283);

Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC (3388); Success



                                                  5
Case 19-61608-grs       Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44             Desc Main
                                  Document      Page 9 of 25



Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital

Corporation # 1 (2766), as the Debtors (or, when any of the foregoing entities is referred to

individually, “Debtor”) in the Chapter 11 Cases and shall include shall include their owners,

officers, directors, shareholders, managers, members, employees, agents, representatives,

attorneys, accountants, affiliates, subsidiaries, predecessors, successors and/or assigns, and their

owners, officers, directors, shareholders, managers, members, employees, agents, representatives,

attorneys, accountants, affiliates, subsidiaries, predecessors, successors and/or assigns. Without

limiting the foregoing, “Debtors” shall also include the Trustee, solely in her capacity as Chapter

11 Trustee for the Debtors in the Chapter 11 Cases.

       “Documents” shall mean the original or copies of any tangible written, typed, printed or

other form of recorded or graphic matter of every kind or description, however produced or

reproduced, whether mechanically or electronically recorded or stored, draft, final, original,

reproduction, signed or unsigned, regardless of whether approved, signed, sent, received,

redrafted, or executed, and whether handwritten, typed, printed, photostated, duplicated, carbon or

otherwise copied or produced in any other manner whatsoever. Without limiting the generality of

the foregoing, “Documents” shall include applications, notices, correspondence (including email,

electronic message, text message, instant message, direct message, and any other form of

electronic communication, letters, telegrams, telexes, and mailgrams), communications,

memoranda (including inter-office and intra-office memoranda, memoranda for files, memoranda

of telephone or other conversations, including meetings, invoices, reports, receipts and statements

of account, ledgers, notes or notations), notes or memorandum attached to or to be read with any

Document, booklets, books, drawings, graphs, charts, photographs, phone records, electronic

tapes, discs or other recordings, computer programs, printouts, data cards, studies, analysis and



                                                 6
Case 19-61608-grs       Doc 879     Filed 09/11/20 Entered 09/11/20 09:28:44                Desc Main
                                   Document     Page 10 of 25



other data compilations from which information can be obtained. Copies of Documents, which are

not identical duplications of the originals or that contain additions to or deletions from the originals

or copies of the originals if the originals are not available, shall be considered to be separate

documents.

       “Documents” shall also include all electronically stored information (hereinafter “ESI”)

including but not limited to computer generated information or data of any kind, stored in or on

any storage media located on computers, file servers, disks, tape or other real or virtualized devices

or media, including Digital Communications (e.g., e-mail, voice mail, instant messaging, text

messaging, chats, tweets, blog posts, social media posts, comments, etc.), E-Mail Server Stores

(e.g., Lotus Domino NSF or Microsoft Exchange, EDB), Word Processed Documents (e.g., Word

or WordPerfect files and drafts), Spreadsheets and tables (e.g., Excel or Lotus 123 worksheets),

Accounting Application Data (e.g., QuickBooks, Money, Peachtree data), Image and Facsimile

Files (e.g., .PDF, .TIFF, JPG, .GIF images), Sound Recordings (e.g., .WAV and .MP3 files), Video

and Animation (e.g., .AVI and .MOV files), Databases (e.g., Access, Oracle, SQL Server data,

SAP, other), Contact and Relationship Management Data (e.g., Outlook, ACT!), Calendar and

Diary Application Data (e.g., Outlook PST, blog entries), Online Access Data (e.g., Temporary

Internet Files, History, Cookies), Presentations (e.g., PowerPoint, Corel Presentations), Network

Access and Server Activity Logs, Project Management Application Data, Computer Aided

Design/Drawing Files; and Backup and Archival Files (e.g., Veritas, Zip, .GHO). Your search for

ESI shall include all computer hard drives, floppy discs, compact discs, backup and archival tapes,

removable media such as zip drives, password protected and encrypted files, databases, electronic

calendars, personal digital assistants, mobile devices, smart phones, tablets, proprietary software

and inactive or unused computer disc storage areas. The meaning of “Documents” shall be



                                                   7
Case 19-61608-grs       Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44              Desc Main
                                  Document     Page 11 of 25



construed as broadly as permitted by the Federal Rules of Civil Procedure, but is not intended and

shall not be interpreted to expand upon or enlarge the responding party’s obligations beyond that

required by the Federal Rules of Civil Procedure.

       “Request” or “Requests” means the Documents Requested as listed below.

       “SAA Account” means all Google accounts associated with the organization known as

“St. Alexius Anonymous,” including, without limitation, the Gmail account and email address

alexiusanonymous@gmail.com.

       “Sale” means the sale of certain assets of the Debtors in the Chapter 11 Cases to SA

Hospital Acquisition Group LLC.

       “Trustee” means Carol L. Fox, chapter 11 trustee in the Chapter 11 Cases, and includes

GlassRatner Advisory & Capital Group LLC and B. Riley Financial, Inc., and any and all of their

members, officers, board members, agents, employees, independent contractors, attorneys,

professionals, representatives, affiliates and any other person or entity acting or purporting to act

through or on behalf of them or their affiliates.

       “You” and “Your” means Sonny Saggar, M.D., and includes any and all of your agents,

employees, independent contractors, attorneys, representatives, and any other person or entity

acting or purporting to act through or on behalf of you or your affiliates.




                                                    8
Case 19-61608-grs       Doc 879     Filed 09/11/20 Entered 09/11/20 09:28:44               Desc Main
                                   Document     Page 12 of 25



                                  GENERAL INSTRUCTIONS

       As used herein, defined terms shall be ascribed the means specified herein, regardless of

capitalization or emphasis, unless otherwise noted. Any undefined terms shall be ascribed their

plain and ordinary meaning and interpreted as broadly as possible so as not to exclude any

information or documents otherwise within the scope of the Request.

       As used herein, the conjunctions “and” and “or” shall be interpreted in each instance as

meaning “and/or” so as to encompass the broader of the two possible constructions, and shall not

be interpreted disjunctively so as to exclude any information or documents otherwise within the

scope of any Request.

       When appropriate, the singular form of a word should be interpreted in the plural as may

be necessary to bring within the scope of such Request any documents which might otherwise be

construed to be outside the scope hereof.

       Any pronouns used herein shall include and be read and applied as to encompass the

alternative forms of the pronoun, whether masculine, feminine, neuter, singular or plural, and shall

not be interpreted so as to exclude any information or documents otherwise within the scope of the

Request.

       If You assert that any document called for by a request is protected against disclosure on

the grounds of the attorney work product doctrine or by the attorney-client privilege, or any other

assertion of privilege, You must provide the following information with respect to such document:

               1.       the name and capacity of the person or persons who prepared the
                        documents;

               2.       the name and capacity of all addressees or recipients of the original or copies
                        thereof;

               3.       the date, if any, borne by the document;



                                                  9
Case 19-61608-grs       Doc 879      Filed 09/11/20 Entered 09/11/20 09:28:44              Desc Main
                                    Document     Page 13 of 25



               4.      a brief description of its subject matter and physical size of the document
                       (e.g., number of pages, megabytes, etc.);

               5.      the source of the factual information from which such document was
                       prepared; and

               6.      the nature of the privilege claimed.

       You must produce all documents within your possession, care, custody or control that are

responsive to any of these requests. A document is deemed within your care, custody or control if

you have the right or ability to secure the document or a copy thereof from any other person having

physical possession thereof.

       All documents produced pursuant hereto are to be produced as they are kept in the usual

course of business and shall be organized and labeled (without permanently marking the item

produced) so as to correspond with the categories of each numbered request hereof.

       Production of electronically stored information (“ESI”) or any electronically stored data

shall be in native format or another electronic format that does not diminish the accessibility or

searchability of the information.

       Each hard copy document is to be produced, with all non-identical copies and drafts

thereof, in its entirety, without alteration, abbreviation or reduction and shall be produced either in

the manner they are kept in the usual course of business or organized to correspond with the

Request to which they are responsive. If any document is produced in redacted form, state with

particularity the reason(s) it was not produced in full and describe generally those portions of the

Document that are not being produced

       All documents that respond, in whole or in part, to any part or clause of any paragraph of

these requests shall be produced in their entirety, including all attachments and enclosures. Only

one copy need be produced of documents that are responsive to more than one request or are



                                                  10
Case 19-61608-grs       Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44              Desc Main
                                  Document     Page 14 of 25



identical except for the person to whom it is addressed if you indicate the entities to whom such

documents were distributed. Documents that in their original condition were stapled, clipped, or

otherwise fastened together shall be produced in such form. Please place the documents called for

by each paragraph in a separate file folder or other enclosure marked with respondents’ name and

the request to which such documents respond, and if any document is responsive to more than one

request, indicate each request to which it responds.

       If you at any time had possession, custody or control of a document called for under these

requests and if such document has been lost, destroyed, purged, or is not presently in Your

possession, custody or control, You shall describe the document, the date of its loss, destruction,

purge, or separation from possession, custody or control and the circumstances surrounding its

loss, destruction, purge, or separation from possession, custody or control.

       Unless stated otherwise, the time period for the requests is from December 31, 2019 to the

present.

                                 DOCUMENTS REQUESTED

       1.      All Communications and Documents Concerning the identities of the individuals

or entities with access to the SAA Account at any time on or after January 1, 2016, including,

without limitation, the names, contact information (e.g., alternate email addresses, telephone

numbers, etc.), and internet protocol addresses.

       2.      All Communications and Documents Concerning the creation of the SAA Account

from the creation of the SAA Account to the present, including, without limitation, the date of

creation, the individuals or entities responsible for the creation thereof, and the internet protocol

address(es) associated with the creation thereof.

       3.      All Communications and Documents between you and any account or email



                                                   11
Case 19-61608-grs        Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44          Desc Main
                                   Document     Page 15 of 25



address(es) with the domains of @agracapital.com, @glassratner.com, @bakerlaw.com,

@hhs.gov, @oig.hhs.gov, @usdoj.gov, @matrv.com, or @brileyfin.com.

       4.       All Communications and Documents between you and St. Alexius Anonymous,

including, without limitation, Communications to or from, or copying, the email address, occurring

or dated on or after January 1, 2016.

       5.       All Communications and Documents between you and Rebecca Seibert Haase,

including, without limitation Communications to or from, or copying, the email address

rebeccaseibert@gmail.com.

       6.       All Communications and Documents between you and Jose Alvarez, M.D.,

including, without limitation Communications to or from, or copying, the email address

alvarezj249@gmail.com.

       7.       All Communications and Documents between you and Lyndon Hohenkirk, M.D.,

including, without limitation Communications to or from, or copying, the email address

babydoc14@hotmail.com.

       8.       All Communications and Documents between you and Alma Navato, M.D.,

including, without limitation Communications to or from, or copying, the email address

almanavato@aol.com.

       9.       All Communications and Documents between you and Cary Hall, M.D., including,

without     limitation   Communications   to   or   from,   or   copying,   the   email   address

caryhallmd@gmail.com.

       10.      All Communications and Documents between you and Faris Al-Gebory, M.D.,

including, without limitation Communications to or from, or copying, the email address

algeboryfaris@yahoo.com.



                                               12
Case 19-61608-grs      Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44          Desc Main
                                 Document     Page 16 of 25



      11.     All Communications and Documents between you and Sana Ullah, M.D.,

including, without limitation Communications to or from, or copying, the email address

sullah15@yahoo.com.

      12.     All Communications and Documents between you and Denise R. Travis, including,

without   limitation   Communications   to   or   from,   or   copying,   the   email   address

travdee45@yahoo.com.

      13.     All Communications and Documents between you and Pamela J. Delaney,

including, without limitation Communications to or from, or copying, the email address

pamwiemann@gmail.com.

      14.     All Communications and Documents between you and Tremayne A. Jackson,

including, without limitation Communications to or from, or copying, the email address

tremayneajackson@gmail.com.

      15.     All Communications and Documents between you and Sheila J. Shanklin,

including, without limitation Communications to or from, or copying, the email address

msshanks@aol.com.

      16.     All Communications and Documents between you and Jennifer A. Presson,

including, without limitation Communications to or from, or copying, the email address

callthern@yahoo.com.

      17.     All Communications and Documents between you and Christina Tanner, including,

without   limitation   Communications   to   or   from,   or   copying,   the   email   address

c_tanner90@yahoo.com.

      18.     All Communications and Documents between you and Jennifer Williams,

including, without limitation Communications to or from, or copying, the email address



                                             13
Case 19-61608-grs      Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44          Desc Main
                                 Document     Page 17 of 25



jennwilliams227@gmail.com.

      19.     All Communications and Documents between you and Angela Watson, including,

without   limitation   Communications   to   or   from,   or   copying,   the   email   address

aw627787@yahoo.com.

      20.     All Communications and Documents between you and James “Brandon” Huff,

including, without limitation Communications to or from, or copying, the email address

brandonhuff21@outlook.com.

      21.     All Communications and Documents between you and Daniel Cassilas, including,

without   limitation   Communications   to   or   from,   or   copying,   the   email   address

dcasillas81@gmail.com.

      22.     All Communications and Documents between you and Karen E. Smith, including,

without   limitation   Communications   to   or   from,   or   copying,   the   email   address

memekes14@gmail.com.

      23.     All Communications and Documents between you and Johnita Henry.

      24.     All Communications and Documents between you and Johnita Hennery.

      25.     All Communications and Documents between you and Alexander B. Alford,

including, without limitation Communications to or from, or copying, the email address

alexalford44@gmail.com.

      26.     All Communications and Documents between you and Tonya Y. Montgomery,

including, without limitation Communications to or from, or copying, the email address

mookiek869@gmail.com.

      27.     All Communications and Documents between you and Mekayi L. White, including,

without   limitation   Communications   to   or   from,   or   copying,   the   email   address



                                             14
Case 19-61608-grs       Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44               Desc Main
                                  Document     Page 18 of 25



whitemekayi9@gmail.com.

       28.     All Communications and Documents from you, or on your behalf or at your

direction, to the email address SAH.All.Users@sahstl.com.

       29.     All Communications and Documents, including, without limitation, text messages,

between you and any other individual or entity Concerning (i) the Chapter 11 Cases, (ii) the Sale,

(iii) AGRA Capital Advisors, (iv) SA Hospital Acquisition Group LLC, (v) the Coronavirus Aid,

Relief, and Economic Security (CARES) Act, as it pertains to the Debtors or the Trustee, (vi)

“stimulus money,” as it pertains to the Debtors or the Trustee, (vii) “stimulus funds,” as it pertains

to the Debtors or the Trustee, (viii) the Paycheck Protection Program, as it pertains to the Debtors

or the Trustee, (ix) the U.S. Department of Health and Human Services (HHS), including any

division thereof, (x) the U.S. Department of Justice, including any division thereof, Concerning

Debtors or the Trustee, (xi) the Trustee, (xii) GlassRatner Advisory & Capital Group LLC, (xiii)

B. Riley Financial, Inc. or its affiliates, including, without limitation, B. Riley Advisory Services,

(xiv) BakerHostetler LLP, or (xvi) SLGH Holdings LLC.

       30.     All Communications and Documents identifying the addressees and recipients of

the email attached hereto as Exhibit 1, including, without limitation, the names and email

addresses of the addressees and recipients.




                                                 15
Case 19-61608-grs   Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44   Desc Main
                              Document     Page 19 of 25



                                      Exhibit 1
       Case 19-61608-grs         Doc 879     Filed 09/11/20 Entered 09/11/20 09:28:44                    Desc Main
                                            Document     Page 20 of 25




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Anonymous Anonymous <alexiusanonymous@gmail.com>
Date: Thu, Jul 9, 2020 at 9:55 AM
Subject: St. Alexius Hospital's misappropriation of stimulus money intended for the poor in St. Louis?
To:


Looks like the bankruptcy trustee is not parting with the stimulus money received by a safety net hospital.


St. Alexius received $16.4 million in covid virus relief funds. St. Alexius received $5.1 million in PPP funds. St.
Alexius received $2.5 million as lease payment for its residency slots.


And yet, all of that money is miraculously in jeopardy. See the full court filing of this screenshot, attached to
this email.




                                                            1
      Case 19-61608-grs    Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44     Desc Main
                                     Document     Page 21 of 25




The Federal Bankruptcy Court Trustee has an opportunity to prevent misappropriation of
COVID Relief Funding for a Safety Net Hospital Serving A Poor Community and finally allow
for reputable ownership and operations …..…...or alternatively it could be “business as usual”,
neglecting the community and the hospital while paying investors, creditors, investment
bankers, accountants(themselves) and lawyers.

Greater awareness of this situation by the community may encourage the Trustee to clarify the
requirement that relief funding can only be used for the correct purpose, as required by the
U.S. Department of Health & Human Services (HHS) and as such WILL REMAIN WITH THE
HOSPITAL. Such a clarification would prevent future “leech ownership” as has been the case
for almost two decades.

St. Alexius Hospital on Friday June 12th 2020, received just under $16.5 million in virus relief
funds, it was revealed in court documents.

The distribution is from the federal CARES Act, part of $10 billion that went to Missouri
"safety net" hospitals, or those that provide care to individuals regardless of their ability to
pay.

From the HHS webpage, “HHS is allocating this $10 billion in provider relief funds to safety
net hospitals. This funding recognizes that there are a number of acute care and children’s
"safety net" hospitals that disproportionately care for vulnerable populations and those
without insurance coverage. Many of these facilities operate at low or negative profit
margins, and thus are at greater risk of closure as a result of reduced volumes attributable
to the coronavirus. This Provider Relief Fund distribution provides targeted funding to


                                                 2
     Case 19-61608-grs     Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44     Desc Main
                                     Document     Page 22 of 25
hospitals that disproportionately provide care to the most vulnerable, and are themselves
more vulnerable to the financial impacts of the coronavirus.”

As you can see from the HHS webpage (hhs.gov/coronavirus/cares-act-provider-relief-
fund/general-information), the HHS distributed approximately $15 billion to eligible
providers (meaning hospitals) that participate in state Medicaid and CHIP programs and have
not received a payment from the Provider Relief Fund General Distribution and $10 billion to
eligible safety net hospitals.

 Allocation for Safety Net Hospitals     $10 billion   Eligible safety net hospitals


On the HHS website, a formula is given to calculate the amount of allocation for each Safety
Net Hospital, and is shown here:

 Allocation for Safety Net Hospitals                      Payment Allocation per Hospital =
                                                          (Hospital's Facility Score* /
 Hospitals with Medicare Disproportionate                 Cumulative Facility Scores across All
 Payment Percentage (DPP) of 20.2% or greater,            Safety Net Hospitals) x $10 Billion
 average uncompensated care per bed of $25,000
 or more, and profitability of 3% or less
                                                          *Facility Score = Number of facility
                                                          beds x DPP


Of note, the HHS webpage importantly and specifically states that “Recipients/providers
must submit documents sufficient to ensure that these funds were used for
healthcare-related expenses or lost revenue attributable to the coronavirus.”

In addition, St. Alexius, a 190-bed facility located in south St. Louis, received $5.1 million in
Paycheck Protection Program funding, also from the CARES Act.

The money infusion comes as the facility seeks a sale in bankruptcy court, when the hospital’s
parent company, Americore, in December filed Chapter 11.

A bankruptcy court judge appointed Carol Fox in February to oversee operations as Trustee,
in an auction that was set to end on June 29th. But after the sudden arrival of relief funds
from the HHS, Fox, through an attorney, said in a surprise court filing on Wednesday June
17th, that she would likely seek to delay a June 29 deadline for bids. As of right now, the
deadline for bids is July 24 and the auction is on July 28.

The official reasoning Fox offered for this delay is because she has been in discussions with
numerous prospective buyers for St. Alexius and two other Americore facilities, in
Pennsylvania and Arkansas. Is one of the unofficial reasons that Fox's firm, Glass Ratner, has
been exploring ways to retain as much of that money as they can get away with?

                                                 3
       Case 19-61608-grs   Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44   Desc Main
                                     Document     Page 23 of 25
The receipt of the provider relief funds "created a material change that required additional
evaluation by (Fox) and her team prior to the selection of a stalking horse bid," her filing
said.

Is the major reason why AGRA Capital was nominated to be the stalking horse bidder was
because they allegedly conspired with the Trustee's investment bank (B. Riley, which happens
to own Glass Ratner) to allow the Trustee team to simply take the HHS relief funds (leaving
zero for the hospital operations and the community)? No explanation has yet been provided
by B. Riley (in or out of court filings) for the way all that money was to be appropriated.
Apparently there are 22 prospective bidders out there - and the BEST one chosen by the
Trustee was a vulture capitalist (AGRA CAPITAL ADVISORS)?

      Is this amount of money considered a 'success fee' by the investment bank and the
       Trustee?

      Are they needing it more than the 50% uninsured patients that visit St. Alexius
       Hospital?

      Are they even allowed to take this covid relief money, intended for the poor and
       uninsured (not the wealthy bankers and accountants), according to HHS rules?

      Is a white collar crime in process, with everyone being distracted by the pandemic?

The Trustee has moved the schedule out in light of receipt of relief funds, but given that the
HHS has decreed that the funds are to only be used for healthcare-related expenses or lost
revenue attributable to the coronavirus, the very fact that the trustee extended the 363 auction
process by over a month, is creating ethical and financial issues with an audit by the Office of
The Inspector General (OIG) becoming ever more likely post-sale, unless the Trustee (Carol
Fox, of Glass Ratner) makes an announcement in court motions that clarifies and reinforces
the HHS rule about the use of relief funds.

It is especially concerning that the Trustee has announced to interested parties that “Bidders
must now reflect the $16.4 million in their bid structures”, which seems to imply that the
relief funds are possibly available for purposes outside the intended scope of HHS
requirements.

Extending the sale has risked generating even more speculative buyers who, with short term
financing, will pay back their funders/investors shortly after closing, using the “cash in hand
at the hospital”, essentially inappropriately and illegally using covid-safety net funding to
acquire a hospital and then leaving nothing for the hospital and poor demographic it
serves. The stalking horse bidder is a vulture capital firm known as AGRA Capital Advisors,
which has left many hospitals and long term care facilities in its wake, after conducting
corporate raids on assets, acquired for pennies on the dollar, and often from a bankruptcy
situation. However, they have not won the auction yet. Instead, they are designed to "heat up"
the auction by inviting bids from other corporate raiders.

In other words, the higher the bid, the worse it could be for the hospital’s future, unless
assurances can be made and enforced that the relief funds can not be used to pay off creditors,
lenders, investors, or even administrators such as accountants, bankruptcy trustees,
                                                 4
     Case 19-61608-grs    Doc 879    Filed 09/11/20 Entered 09/11/20 09:28:44    Desc Main
                                    Document     Page 24 of 25
investment bankers and lawyers. They can only be used for operational expenses or to
supplant lost revenue attributable to coronavirus.

Although laws do exist which guide the fee schedules generated by such administrators in a
public bidding process, it would be helpful for all interested parties, including the hospital and
the community that it serves, to know the extent of such fees.

In contrast, a low nominal bid from a reputable healthcare nonprofit for example, won’t result
in that cash pile being used to pay investors, lenders, creditors, or administrators.

The HHS Relief Funds could have been used to improve hospital infrastructure and services,
e.g. MRI, interventional Cath Lab, Mammography, more nursing staff, stabilizing the nursing
school, to name just a few items on the wishlist. These things would dramatically improve the
hospital as well as result in a stronger future for it and the local community. However, a low
bid would risk not satisfying the secured creditors, and would probably not satisfy any of the
unsecured creditors.

The Trustee’s role, as directed by the federal bankruptcy judge, is to pay off as many creditors
as possible, using the bid funding, and NOT to apply even one dollar of the hospital relief
funding towards creditors/administrators. The relief funding is strictly intended for the
community, by way of hospital operations as required by HHS.

Unless the Court and the Trustee require a statement from all bidders that these relief funds
can only be used for hospital operations, and not for loan repayment, creditor satisfaction or
administrative fees, the possibility remains that these relief funds:
   1. Could illegally and inappropriately be used to pay off an investor/lender who advances
      funding to the bidder for the sole purpose of hospital acquisition, or
   2. Could be used for the payment of any administrative services related to the bankruptcy
      proceedings, such as for accounting, legal or marketing purposes. Such billable work
      could continue under the guise of ‘hospital operations’.

The focus should be on the ‘BEST’ component of ‘the highest and best’ offer, with regard to
bidders, instead of the ‘highest’ component, which has typically been the case in bankruptcies.
Neglecting to focus on the long-overdue need for reputable ownership and operations, will
one again leave the hospital, the nursing school and the community in peril.


The goal of this email is to put a huge spotlight onto what's happening. We hope the
bankruptcy trustee and her associates at the investment bank are working within what is legal,
right and moral. We really hope they are.




‐‐




                                                5
       Case 19-61608-grs         Doc 879     Filed 09/11/20 Entered 09/11/20 09:28:44                Desc Main
                                            Document     Page 25 of 25




PLEASE NOTE:
This anonymous email address has been started up by current/former employees of St. Alexius Hospital,
friends and stakeholders in the community served by St. Alexius Hospital, and others who care about the future of St.
Alexius Hospital. Our anonymity is intended to protect those who fear unlawful dismissal for speaking out. Nothing we say
will be untruthful - it can all be verified.




                                                            6
